COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                   §                No. 08-21-00146-CR
  EUGENIO L. RODRIGUEZ,
                                                   §                  Appeal from the
                     Appellant,
                                                   §                 109th District Court
  v.
                                                   §             of Andrews County, Texas
  THE STATE OF TEXAS,
                                                   §                     (TC# 1532)
                     State.
                                               §
                                             ORDER

       The Appellant’s brief in the above styled and numbered cause was due December 22, 2021.

As of the date of this order, no brief or motion for extension of time to file the brief has been filed

with this Court.

       It is therefore ORDERED that the trial court conduct a hearing to determine whether

Appellant wishes to continue the appeal and is entitled to appointment of counsel. Further, the

trial court shall forward its findings to the District Clerk of Andrews County, Texas, on or

before February 3, 2022. The District Clerk shall prepare and forward a supplemental clerk’s

record containing the findings and forward the same to this Court on or before February 13,

2022. Further, the transcription of the hearing shall be prepared, certified and filed with this Court

on or before February 13, 2022.

       IT IS SO ORDERED this 14th day of January, 2022.

                                               PER CURIAM
Before Rodriguez, C.J., Palafox and Alley, JJ.